DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moosbrugger et al. (US 7,265,719).
In regards to claim 1, Moosbrugger discloses of an antenna module comprising: a first dielectric substrate (for example 508); a second dielectric substrate (for example 520) having a different normal direction than the first dielectric substrate (508, for example see Figs 5A-5C, 6A-6C); a first antenna (for example 512) at the first dielectric substrate (508); a second antenna (another 512 on 520) at the second dielectric substrate (520, for example see Column 7 Lines 32-34, antenna radiator elements 512 can be included on any area of any rigid circuit board 508, 520); a joint (for example comprising 504, 510) connecting the first dielectric substrate (508) and the second dielectric substrate (520, see Figs 5A-5C, 6A-6C, 11); and a first power supply line (for example 604) extending from the first dielectric substrate (508) to the second antenna (520) via the joint (504, 510, see Figs 5A-5C, 6A-6C, 11), the first power supply (604) 
In regards to claim 2, Moosbrugger discloses of the antenna module according to Claim 1, wherein: the second antenna (512 on 520) is configured to radiate a first polarization wave and a second polarization wave (for example see Figs 5A-5C, 6A-6C), and the first power supply line (604) at the joint (504, 510) comprises a first portion that is in a direction crossing a polarization plane of the first polarization wave, and a second portion that is in a direction crossing a polarization plane of the second polarization wave (for example see Figs 5A-5C, 6A-6C, 9-11).  
In regards to claim 3, Moosbrugger discloses of the antenna module according to Claim 1, further comprising: a matching circuit at the first power supply line at the joint (for example see Figs 6A-6B, 9-11, Column 4 Lines 26-36, Column 7 Lines 3-34, Column 9 Lines 6-18).  
In regards to claim 4, Moosbrugger discloses of the antenna module according to Claim 1, further comprising: a filter circuit at the first power supply line at the joint (for example see Fig 10 and Column 10 Lines 15-26).  
In regards to claim 5, Moosbrugger discloses of the antenna module according to Claim 1, wherein the first power supply line at the joint is a microstripline (for example see Figs 5A-5C, 6A-6C, 10-11, Column 4 Lines 26-36, Column 7 Lines  3-34, Column 12 Lines 36-46).  

 In regards to claim 8, Moosbrugger discloses of the antenna module according to Claim 1, further comprising: a third antenna (another 512 on 520) at the second dielectric substrate (520, for example see Column 7 Lines 32-34); and a second power supply line (for example another 604, see Figs 6A-6C, 11) extending from the first dielectric substrate (508) to the third antenna via the joint (504, 510), and configured to communicate a radio-frequency signal to the third antenna, wherein at least a part of the second power supply line (604) at the joint (504, 510) is in a direction crossing a polarization plane of radio waves radiated by the third antenna (for example see Figs 5A-5C, 6A-6C, 9-11).  
In regards to claim 10, Moosbrugger discloses of the antenna module according to Claim 8, wherein the first power supply line (604) and the second power supply line (604)  have line symmetry at the joint (504, 510, for example see Figs 6A-6C, 11).  
In regards to claim 12, Moosbrugger discloses of an antenna module comprising: a first dielectric substrate (for example 508); a second dielectric substrate (for example 520); a first antenna (for example 512) at the first dielectric substrate (508); a second antenna (another 512 on 520) at the second dielectric substrate (520, for example see Column 7 Lines 32-34, antenna radiator elements 512 can be included on any area of any rigid circuit board 508, 520); a joint (for example comprising 504, 510) connecting 
In regards to claim 13, Moosbrugger discloses of the antenna module according to Claim 12, wherein: the second antenna (512 on 520) is configured to radiate a first polarization wave and a second polarization wave, and the power supply line (604) at the joint comprises a first portion that is in a direction crossing a polarization plane of the first polarization wave, and a second portion that is in a direction crossing a polarization plane of the second polarization wave (for example see Figs 5A-5C, 6A-6C, 9-11).  
In regards to claim 14, Moosbrugger discloses of the antenna module according to Claim 12, further comprising: a matching circuit at the power supply line at the joint (for example see Figs 6A-6B, 9-11, Column 4 Lines 26-36, Column 7 Lines 3-34, Column 9 Lines 6-18).  
In regards to claim 15, Moosbrugger discloses of the antenna module according to Claim 12, further comprising: a filter circuit at the power supply line at the joint (for example see Fig 10 and Column 10 Lines 15-26).  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moosbrugger et al. (US 7,265,719).
In regards to claim 9, Moosbrugger discloses of the antenna module according to Claim 8 as found within the explanation above.
However, Moosbrugger does not explicitly disclose of wherein the first power supply line and the second power supply line are not parallel to each other at the joint.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second power supply lines not being parallel to each other to minimize any detrimental effects of interference between the lines, additionally since it has been held that rearranging parts of an invention involves only routine skill in the art. (see In re Japikse, 86 USPQ 70 (CCPA 1950))
In regards to claim 11, Moosbrugger discloses of the antenna module according to Claim 8 as found within the explanation above, further comprising: a feeding circuit (for example see Column 4 Lines 60-63) at the first dielectric substrate (508) that is configured to input a radio-frequency signal to the second antenna (512 on 520) and to the third antenna (another 512 on 520). (see Figs 5A-5C, 6A-6C, 9-11) 

  It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first power supply line being the same length as the second power supply line to reduce manufacturing costs as well such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (see in re Rose, 105 USPQ 237 (CCPA 1955))

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 7, the prior art does not disclose of the antenna module according to Claim 1, wherein: the second dielectric substrate has a multilayer structure, the antenna module further comprises: a ground electrode at the second dielectric substrate; and a parasitic circuit element between the second antenna and the ground electrode, and the first power supply line penetrates the parasitic circuit element so as to be coupled to the second dielectric substrate, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 17, the prior art does not disclose of the antenna module according to Claim 12, wherein: the second dielectric substrate has a multilayer structure, the antenna module further comprises: a ground electrode at the second dielectric substrate; and a parasitic circuit element between the second antenna and the ground electrode, and the power supply line penetrates the parasitic circuit element so as to be coupled to the second dielectric substrate, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844